--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
 
 
HOME FEDERAL BANK
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
 
This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), is made and
entered into as of the 13th day of January 2010, between Home Federal Bank
formerly known as “Home Federal Savings and Loan Association” (the “Association”
or the “Employer”), a federally chartered savings and loan association which is
the wholly owned subsidiary of Home Federal Bancorp, Inc. of Louisiana (the
“Corporation”), and James R. Barlow (the “Executive”).
 
 
WITNESSETH
 
WHEREAS, the Executive is currently employed as President and Chief Operating
Officer of the Association pursuant to an employment agreement between the
Association and the Executive entered into as of February 21, 2009 (the
“Association Employment Agreement”);
 
WHEREAS, the Association desires to amend and restate the Association Employment
Agreement in order to revise the term of the Association Employment Agreement as
well as make certain other changes;
 
WHEREAS, the Association desires to assure itself of the continued availability
of the Executive’s services as provided in this Agreement; and
 
WHEREAS, the Executive is willing to serve the Association on the terms and
conditions hereinafter set forth.
 
NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the Association and
the Executive hereby agree as follows:
 
1.           Definitions.  The following words and terms shall have the meanings
set forth below for the purposes of this Agreement:
 
(a)          Annual Compensation.  The Executive’s “Annual Compensation” for
purposes of determining severance payable under this Agreement shall be deemed
to mean the sum of (i) the annual rate of Base Salary as of the Date of
Termination, and (ii) the cash bonus, if any, earned by the Executive for the
calendar year immediately preceding the year in which the Date of Termination
occurs.
 
(b)          Base Salary.  “Base Salary” shall have the meaning set forth in
Section 3(a) hereof.
 
(c)          Cause. Termination of the Executive’s employment for “Cause” shall
mean termination because of personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order or material breach of any provision of this Agreement.
 

--------------------------------------------------------------------------------


(d)          Change in Control.  “Change in Control” shall mean a change in the
ownership of the Corporation or the Association, a change in the effective
control of the Corporation or the Association or a change in the ownership of a
substantial portion of the assets of the Corporation or the Association, in each
case as provided under Section 409A of the Code and the regulations thereunder;
provided, however, that neither any second-step conversion and reorganization in
which the MHC ceases to exist nor any increase in the ownership of the
Corporation by the MHC shall be deemed to constitute a Change in Control.
 
(e)          Code.  “Code” shall mean the Internal Revenue Code of 1986, as
amended.
 
(f)           Date of Termination.  “Date of Termination” shall mean (i) if the
Executive’s employment is terminated for Cause, the date on which the Notice of
Termination is given, and (ii) if the Executive’s employment is terminated for
any other reason, the date specified in such Notice of Termination.
 
(g)          Effective Date.  The Effective Date of this Agreement shall mean
January 13, 2010.
 
(h)           Disability.  “Disability” shall mean the Executive (i) is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Employer.
 
(i)           ERISA.  “ERISA” means the Employee Retirement Income Security Act
of 1974, as amended.
 
(j)           Good Reason.  “Good Reason” means the occurrence of any of the
following conditions:
 
        (i)   any material breach of this Agreement by the Association,
including without limitation any of the following: (A) a material diminution in
the Executive’s base compensation, (B) a material diminution in the Executive’s
authority, duties or responsibilities as prescribed in Section 2, or (C) any
requirement that the Executive report to a corporate officer or employee of the
Association instead of reporting directly to the Chairman of the Board and Chief
Executive Officer of the Association, or
 
        (ii)   any material change in the geographic location at which the
Executive must perform his services under this Agreement;
 
2

--------------------------------------------------------------------------------


provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the Association within ninety
(90) days of the initial existence of the condition, describing the existence of
such condition, and the Association shall thereafter have the right to remedy
the condition within thirty (30) days of the date the Association received the
written notice from the Executive.  If the Association remedies the condition
within such thirty (30) day cure period, then no Good Reason shall be deemed to
exist with respect to such condition.  If the Association does not remedy the
condition within such thirty (30) day cure period, then the Executive may
deliver a Notice of Termination for Good Reason at any time within sixty (60)
days following the expiration of such cure period.
     
     (k)           IRS.  “IRS” shall mean the Internal Revenue Service.
      
            (l)           MHC. “MHC” shall mean Home Federal Mutual Holding
Company of Louisiana, the parent mutual holding company for the Corporation and
the Association.
 
(m)   Notice of Termination.  Any purported termination of the Executive’s
employment by the Association for any reason, including without limitation for
Cause, Disability or Retirement, or by the Executive for any reason, including
without limitation for Good Reason, shall be communicated by a written “Notice
of Termination” to the other party hereto.  For purposes of this Agreement, a
“Notice of Termination” shall mean a dated notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated,
(iii) specifies a Date of Termination, which shall be effective immediately if
the Association terminates the Executive’s employment for Cause, and (iv) is
given in the manner specified in Section 10 hereof.
 
(n)           Renewal Date.  “Renewal Date” shall mean February 21, 2010.
 
(o)           Retirement.  “Retirement” shall mean voluntary termination by the
Executive which constitutes a retirement, including early retirement, under the
Association’s 401(k) plan.
 
2.           Term of Employment and Duties.
 
(a)           The Association hereby employs the Executive as the President and
Chief Operating Officer of the Association and the Executive hereby accepts said
employment and agrees to render such services to the Association on the terms
and conditions set forth in this Agreement.  The terms and conditions of this
Agreement shall be and remain in effect during the period beginning on the
Effective Date of this Agreement and ending on February 21, 2013, plus such
extensions, if any, as are provided pursuant to Section 2(b) hereof (the
“Employment Period”).
 
(b)           Beginning on the day that is the first annual anniversary of the
Renewal Date and on each annual anniversary thereafter, the term of this
Agreement shall be extended for a period of one additional year, provided that
the Employer has not given notice to the Executive in writing at least thirty
(30) days prior to such day that the term of this Agreement shall not be
extended further and/or the Executive has not given notice to the Employer of
his election not to extend the term at least thirty (30) days prior to any such
annual anniversary date.  If any party gives timely notice that the term will
not be extended as of any such annual anniversary date, then this Agreement
shall terminate at the conclusion of its remaining term.  References herein to
the term of this Agreement shall refer both to the initial term and successive
terms.
 
3

--------------------------------------------------------------------------------


(c)           Nothing in this Agreement shall be deemed to prohibit the
Association at any time from terminating the Executive’s employment during the
Employment Period for any reason, provided that the relative rights and
obligations of the Association and the Executive in the event of any such
termination shall be determined under this Agreement, and provided further, that
the termination of the Executive as President and/or as Chief Operating Officer
shall not result automatically in termination of the Executive’s service as a
director on the Board of Directors of the Association.
 
(d)           During the term of this Agreement, the Executive shall manage the
operations of the Association and oversee the officers that report to him. The
Executive shall also oversee the implementation of the policies adopted by the
Board of Directors of the Association. In addition, during the term of this
Agreement, the Executive shall perform such executive services for the
Association as may be consistent with his title and from time to time assigned
to him by the Association’s Board of Directors.
 
(e)           During the term of this Agreement, the Board of Directors of the
Association shall nominate the Executive to be a director of the Association
when his term expires and recommend his election to the sole stockholder of the
Association, subject to the fiduciary duties of the Board of Directors of the
Association.
 
3.           Compensation and Benefits.
 
(a)           The Employer shall compensate and pay the Executive for his
services during the term of this Agreement at a minimum base salary of $155,000
per year (“Base Salary”), which amount may be increased from time to time in
such amounts as may be determined by the Board of Directors of the Employer and
may not be decreased without the Executive’s express written consent.  In
addition to his Base Salary, the Executive shall be entitled to receive during
the term of this Agreement such bonus payments as may be determined by the Board
of Directors of the Employer.
 
(b)           During the term of this Agreement, the Executive shall be entitled
to participate in and receive the benefits of any pension or other retirement
benefit plan, profit sharing, employee stock ownership, or other plans, benefits
and privileges given to employees and executives of the Employer, to the extent
commensurate with his then duties and responsibilities, as fixed by the Board of
Directors of the Employer.  The Association shall not make any changes in such
plans, benefits or privileges which would adversely affect the Executive’s
rights or benefits thereunder, unless such change occurs pursuant to a program
applicable to all executive officers of the Association and does not result in a
proportionately greater adverse change in the rights of or benefits to the
Executive as compared with any other executive officer of the
Association.  Nothing paid to the Executive under any plan or arrangement
presently in effect or made available in the future shall be deemed to be in
lieu of the salary payable to the Executive pursuant to Section 3(a) hereof.
 
4

--------------------------------------------------------------------------------


(c)           During the term of this Agreement, the Executive shall be entitled
to paid annual vacation in accordance with the policy as established from time
to time by the Board of Directors of the Employer.  The Executive shall not be
entitled to receive any additional compensation from the Employer for failure to
take a vacation, nor shall the Executive be able to accumulate unused vacation
time from one year to the next, except to the extent authorized by the Board of
Directors of the Employer.
 
(d)           During the term of this Agreement, the Employer shall provide
medical and dental insurance at no expense to the Executive for the benefit of
the Executive and his spouse and minor children.  The terms of such medical and
dental insurance shall be the same or substantially similar to the coverage
provided by the Association as of the date of this Agreement.
 
(e)           During the term of this Agreement, the Employer shall provide the
Executive with an automobile comparable to the make and model of automobiles
provided to other senior executive officers of the Association.  The Employer
shall be responsible and shall pay for all costs of insurance coverage, repairs,
maintenance and other incidental expenses, including license, fuel and oil.
 
(f)           Except as otherwise agreed between the Corporation and the
Association and to the extent applicable, (i) the Executive's compensation,
benefits, and severance and (ii) expenditures made by the Executive on behalf of
the Association, as set forth in this Agreement, shall be paid by the
Corporation and the Association in the same proportions as the (A) time and
services and (B) expenditures actually expended by the Executive on the business
of the Corporation and the business of the Association, respectively.  For this
purpose, the Executive shall maintain, and provide to the Association on at
least a monthly basis, documentation of the time and expenses expended by the
Executive on the business of each of the Corporation and the Association. No
provision contained in this Agreement shall require the Association to pay any
portion of the Executive’s compensation, benefits, severance and expenses
required to be paid by the Corporation pursuant to this Agreement.
 
4.           Expenses.  The Employer shall reimburse the Executive or otherwise
provide for or pay for all reasonable expenses incurred by the Executive in
furtherance of or in connection with the business of the Employer, including,
but not by way of limitation, automobile expenses described in Section 3(e)
hereof, and traveling expenses, and all reasonable entertainment expenses
(whether incurred at the Executive’s residence, while traveling or otherwise),
subject to such reasonable documentation and policies as may be established by
the Board of Directors of the Employer.  If such expenses are paid in the first
instance by the Executive, the Employer shall reimburse the Executive
therefor.  Such reimbursement shall be paid promptly by the Employer and in any
event no later than March 15th of the year immediately following the year in
which such expenses were incurred.
 
5

--------------------------------------------------------------------------------


5.            Termination.
 
(a)           The Association shall have the right, at any time upon prior
Notice of Termination, to terminate the Executive’s employment hereunder for any
reason, including without limitation, termination for Cause, Disability or
Retirement, and the Executive shall have the right, upon prior Notice of
Termination, to terminate his employment hereunder for any reason.
 
(b)           In the event that (i) the Executive’s employment is terminated by
the Association for Cause or (ii) the Executive terminates his employment
hereunder other than for Disability, Retirement, death or Good Reason, the
Executive shall have no right pursuant to this Agreement to compensation or
other benefits for any period after the applicable Date of Termination.
 
(c)           In the event that the Executive’s employment is terminated as a
result of Disability, Retirement or the Executive’s death during the term of
this Agreement, the Executive shall have no right pursuant to this Agreement to
compensation or other benefits for any period after the applicable Date of
Termination.
 
(d)           In the event that (i) a Change in Control of the Corporation or
the Association occurs, (ii) the Executive’s employment is terminated by the
Association for other than Cause, Disability, Retirement or the Executive’s
death or (iii) such employment is terminated by the Executive for Good Reason,
then the Association shall, subject to the provisions of Section 6 hereof, if
applicable,
 
(A)           pay to the Executive, in a lump sum as of the Date of Termination,
a cash severance amount equal to three (3) times that portion of the Executive’s
Annual Compensation paid by the Association,
 
(B)           maintain and provide for a period ending at the earlier of (i)
thirty-six (36) months after the Date of Termination or (ii) the date of the
Executive’s full-time employment by another employer (provided that the
Executive is entitled under the terms of such employment to benefits
substantially similar to those described in this subparagraph (B)), at no cost
to the Executive, the Executive’s continued participation in all group
insurance, life insurance, health and accident insurance and disability
insurance offered by the Association in which the Executive was entitled to
participate immediately prior to the Date of Termination (other than the
continuation of any vacation time, sick leave or similar leave), subject to
subparagraphs (C) and (D) below,
 
(C)           in the event that the Executive’s participation in any plan,
program or arrangement as provided in subparagraph (B) of this Section 5(d) is
barred, or during such period any such plan, program or arrangement is
discontinued or the benefits thereunder are materially reduced, the Association
shall arrange to provide the Executive with benefits substantially similar to
those which the Executive was entitled to receive under such plans, programs and
arrangements immediately prior to the Date of Termination or, if such coverage
cannot be obtained, pay a lump sum cash equivalency amount within thirty (30)
days following the Date of Termination based on the annualized rate of premiums
being paid by the Association as of the Date of Termination, and
 
6

--------------------------------------------------------------------------------


(D)         any insurance premiums payable by the Association pursuant to
Section 5(d)(B) or (C) shall be payable at such times and in such amounts as if
the Executive was still an employee of the Association, subject to any increases
in such amounts imposed by the insurance company or COBRA, and the amount of
insurance premiums required to be paid by the Association in any taxable year
shall not affect the amount of insurance premiums required to be paid by the
Association in any other taxable year.
 
6.           Limitation of Benefits under Certain Circumstances.  If the
payments and benefits pursuant to Section 5 hereof, either alone or together
with other payments and benefits which the Executive has the right to receive
from the Association and/or the Corporation, would constitute a “parachute
payment” under Section 280G of the Code, then the payments and benefits payable
by the Association pursuant to Section 5 hereof shall be reduced by the minimum
amount necessary to result in no portion of the payments and benefits payable by
the Association under Section 5 being non-deductible to the Association pursuant
to Section 280G of the Code and subject to the excise tax imposed under Section
4999 of the Code.  In no event shall the payments and benefits payable under
Section 5 exceed three times the Executive’s average taxable income from the
Association for the five calendar years (or such shorter period that the
Executive has been employed by the Association) preceding the year in which the
Date of Termination occurs, with any benefits to be provided subsequent to the
Date of Termination to be discounted to present value in accordance with Section
280G of the Code.  If the payments and benefits under Section 5 are required to
be reduced, the cash severance shall be reduced first, followed by a reduction
in the fringe benefits.  The determination of any reduction in the payments and
benefits to be made pursuant to Section 5 shall be based upon the opinion of
independent tax counsel selected by the Association and paid by the
Association.  Such counsel shall promptly prepare the foregoing opinion, but in
no event later than thirty (30) days from the Date of Termination, and may use
such actuaries as such counsel deems necessary or advisable for the
purpose.  Nothing contained in this Section 6 shall result in a reduction of any
payments or benefits to which the Executive may be entitled upon termination of
employment under any circumstances other than as specified in this Section 6, or
a reduction in the payments and benefits specified in Section 5 below zero.
 
7.           Mitigation; Exclusivity of Benefits.
 
(a)          The Executive shall not be required to mitigate the amount of any
benefits hereunder by seeking other employment or otherwise, nor shall the
amount of any such benefits be reduced by any compensation earned by the
Executive as a result of employment by another employer after the Date of
Termination or otherwise, except as set forth in Section 5(d)(B) above.
 
(b)          The specific arrangements referred to herein are not intended to
exclude any other vested benefits which may be available to the Executive upon a
termination of employment with the Association pursuant to employee benefit
plans of the Association or the Corporation or otherwise.
 
8.           Withholding.  All payments required to be made by the Association
hereunder to the Executive shall be subject to the withholding of such amounts,
if any, relating to tax and other payroll deductions as the Association shall
determine are required to be withheld pursuant to any applicable law or
regulation.
 
7

--------------------------------------------------------------------------------


9.           Assignability.  The Association may assign this Agreement and its
rights and obligations hereunder in whole, but not in part, to any corporation,
bank or other entity with or into which the Association may hereafter merge or
consolidate or to which the Association may transfer all or substantially all of
its assets, if in any such case said corporation, bank or other entity shall by
operation of law or expressly in writing assume all obligations of the
Association hereunder as fully as if it had been originally made a party hereto,
but may not otherwise assign this Agreement or its rights and obligations
hereunder.  The Executive may not assign or transfer this Agreement or any
rights or obligations hereunder.
 
10.          Notice.  For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:
 
To the Association:       Secretary
Home Federal Bank
624 Market Street
Shreveport, Louisiana  71101
 
To the Executive:          James R. Barlow
At the address last appearing on
the personnel records of the Employer
 
      11.           Amendment; Waiver.  No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Executive and such officer or officers as may
be specifically designated by the Board of Directors of the Association to sign
on its behalf.  No waiver by any party hereto at any time of any breach by any
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.
 
12.           Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the United States
where applicable and otherwise by the substantive laws of the State of
Louisiana.
 
13.           Nature of Obligations.  Nothing contained herein shall create or
require the Association to create a trust of any kind to fund any benefits which
may be payable hereunder, and to the extent that the Executive acquires a right
to receive benefits from the Association hereunder, such right shall be no
greater than the right of any unsecured general creditor of the Association.
 
14.           Headings.  The section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
8

--------------------------------------------------------------------------------


15.           Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.
 
16.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
 
17.           Regulatory Actions.  The following provisions shall be applicable
to the parties to the extent that they are required to be included in employment
agreements between a savings association and its employees pursuant to Section
563.39(b) of the Office of Thrift Supervision (“OTS”) Rules and Regulations, 12
C.F.R. §563.39(b), or any successor thereto, and shall be controlling in the
event of a conflict with any other provision of this Agreement, including
without limitation Section 5 hereof.
 
(a)           If the Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Association’s affairs
pursuant to notice served under Section 8(e)(3) or Section 8(g)(1) of the
Federal Deposit Insurance Act (“FDIA”)(12 U.S.C. §§1818(e)(3) and 1818(g)(1)),
the Association’s obligations under this Agreement shall be suspended as of the
date of service, unless stayed by appropriate proceedings.  If the charges in
the notice are dismissed, the Association may, in its discretion:  (i) pay the
Executive all or part of the compensation withheld while its obligations under
this Agreement were suspended, and (ii) reinstate (in whole or in part) any of
its obligations which were suspended.
 
(b)           If the Executive is removed from office and/or permanently
prohibited from participating in the conduct of the Association’s affairs by an
order issued under Section 8(e)(4) or Section 8(g)(1) of the FDIA (12 U.S.C.
§§1818(e)(4) and (g)(1)), all obligations of the Association under this
Agreement shall terminate as of the effective date of the order, but vested
rights of the Executive and the Association as of the date of termination shall
not be affected.
 
(c)           If the Association is in default, as defined in Section 3(x)(1) of
the FDIA (12 U.S.C. §1813(x)(1)), all obligations under this Agreement shall
terminate as of the date of default, but vested rights of the Executive and the
Association as of the date of termination shall not be affected.
 
(d)           All obligations under this Agreement shall be terminated pursuant
to 12 C.F.R. §563.39(b)(5), except to the extent that it is determined that
continuation of the Agreement for the continued operation of the Association is
necessary: (i) by the Director of the OTS, or his/her designee, at the time the
Federal Deposit Insurance Corporation (“FDIC”) enters into an agreement to
provide assistance to or on behalf of the Association under the authority
contained in Section 13(c) of the FDIA (12 U.S.C. §1823(c)); or (ii) by the
Director of the OTS, or his/her designee, at the time the Director or his/her
designee approves a supervisory merger to resolve problems related to operation
of the Association or when the Association is determined by the Director of the
OTS to be in an unsafe or unsound condition, but vested rights of the Executive
and the Employer as of the date of termination shall not be affected.
 
9

--------------------------------------------------------------------------------


18.           Regulatory Prohibition.  Notwithstanding any other provision of
this Agreement to the contrary, any payments made to the Executive pursuant to
this Agreement, or otherwise, are subject to and conditioned upon their
compliance with Section 18(k) of the FDIA (12 U.S.C. §1828(k)) and 12 C.F.R.
Part 359.
 
19.           Changes in Statutes or Regulations. If any statutory or regulation
provision referenced herein is subsequently changed or re-numbered, or is
replaced by a separate provision, then the references in this Agreement to such
statutory or regulatory provision shall be deemed to be a reference to such
section as amended, re-numbered or replaced.
 
20.           Entire Agreement.  This Agreement embodies the entire agreement
between the Association and the Executive with respect to the matters agreed to
herein.  All prior agreements, oral or written, between the Association and the
Executive with respect to the matters agreed to herein are hereby superseded and
shall have no force or effect.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
10

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.
 
 
Attest:
HOME FEDERAL BANK
        /s/DeNell W. Mitchell
By:
/s/Daniel R. Herndon
DeNell W. Mitchell
 
Daniel R. Herndon
Corporate Secretary
 
Chairman of the Board and Chief
   
  Executive Officer
   

 
 
 
EXECUTIVE
         
By:
/s/James R. Barlow
 
 
James R. Barlow
 
 
 
   
  
   

 
 
 
 
 
 
 
 
 
 
 
 
 
11

--------------------------------------------------------------------------------

